Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-5, 7-8, 10 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to apply a second voltage to the first magnetic laver based on a decrease of the current, wherein the second voltage has a polarity opposite to a polarity of the first voltage.
4.	With respect to dependent claim 2-3 since these claims are depending on claim 1, therefore claim 2-3 are allowable subject matter. 
5.	With respect to independent claims 4, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to apply a second voltage to the magnetic layer of the respective magnetic memory element based on a decrease of the current, wherein the second voltage has a polarity opposite to a polarity of the first voltage.
6.	With respect to independent claims 5, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to applying, by the voltage application layer, a second voltage to the magnetic laver based on a decrease of the current, wherein the second voltage has a polarity opposite to a polarity of the first voltage.
	With respect to independent claims 7, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to the magnetic memory element has a laminated structure that includes: the magnetic layer in which a magnetization direction changes based on information to be recorded; and an insulating layer, wherein the voltage is applied via the insulating layer.
8.	With respect to independent claims 8, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to controlling, by the first voltage application layer, a second voltage to be applied to the magnetic laver of the first magnetic memory element based on a decrease of the current, wherein the second voltage has a polarity opposite to a polarity of the first voltage.
9.	With respect to dependent claim 10, since these claims are depending on claim 8, therefore claim 10 are allowable subject matter. 

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




HY
02/11/2021
/HAN YANG/
Primary Examiner, Art Unit 2824